      Case 4:20-cv-00062-BSM-PSH Document 22 Filed 06/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JARELL D. TERRY,                                                               PLAINTIFF
ADC #149998C

v.                         CASE NO. 4:20-CV-00062 BSM

MARK GOBER, et al.                                                         DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

partial recommended disposition [Doc. No. 13] is adopted. All of Jarell Terry’s claims

except his claims against Jane Doe are dismissed. The motion to amend the complaint [Doc.

No. 21] is denied because it does not meaningfully change Terry’s allegations.

      IT IS SO ORDERED this 15th day of June, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
